     Case 4:19-cr-00102-LGW-CLR Document 75 Filed 04/27/20 Page 1 of 5




                  UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF GEORGIA
                        SAVANNAH DIVISION

UNITED STATES OF AMERICA,         )
                                  )
v.                                )           CR419-102
                                  )
OKEMI MON LAWTON,                 )
                                  )
     Defendant.                   )

                                ORDER

     Defendant Okemi Mon Lawton is indicted on one count of possession

with intent to distribute a controlled substance (cocaine and marijuana),

in violation of 21 U.S.C. § 841(a)(1), one count of possession of a firearm

in furtherance of a drug trafficking crime, in violation of 18 U.S.C. §

924(c), and one count of possession of a firearm by prohibited person, in

violation of 18 U.S.C. § 922(g)(1). Doc. 1 (Indictment). On August 1, 2019,

the Court determined that no detention hearing was necessary, as Lawton

was detained without bond on charges pending in another court. Doc. 19.

Defendant has now filed a motion for bond. Doc. 71.

     Lawton’s present motion does not suggest that his detention status

on the state charges has changed. Doc. 71. Instead it focuses on the risks

inherent in incarceration during the present COVID-19 pandemic. See id.
     Case 4:19-cr-00102-LGW-CLR Document 75 Filed 04/27/20 Page 2 of 5




The only specific issue raised is that the pandemic creates “individual

health and safety concerns for persons housed in the [sic] jail.” Id. at 1.

The Government points out, in opposition, that the considerations

governing release or detention, under the Bail Reform Act, remain

unchanged.1 See doc. 73. The Court agrees with the Government.

      The Court does not wish to minimize the seriousness of the

pandemic. The risks of exposure and infection are present, to a greater or

lesser degree, everywhere. The circumstances of incarceration may place

incarcerated persons at the higher end of that continuum.                    As the

Government points out, though, jails are not completely powerless to

mitigate the risk and are taking steps to do so. See doc. 73 at 3–4. The

risks—whatever they may be—are not dispositive, however.

      The Bail Reform Act includes factors that courts must consider in

determining whether the Government has made the necessary showing to

justify detention. See 18 U.S.C. § 3142(g). The Act’s factor analysis would




1
  The Government also points out, apparently correctly, that defendant’s “lack of bond
on [his] state charges” leaves the issue of a bond from this Court moot. Doc. 73 at 4.
Assuming that the status of defendant’s state charges are as the Government
represents, that mootness would be an equally valid ground to deny defendant’s
present motion. Since defendant’s invocation of the risks of COVID-19 are equally
unavailing, the Court will address the merits—such as they are—of the motion.
                                            2
     Case 4:19-cr-00102-LGW-CLR Document 75 Filed 04/27/20 Page 3 of 5




not typically capture potential risks incurred because of incarceration;

“[t]he risk of harm to the defendant does not usually bear on this analysis.”

United States v. Clark, ____ F. Supp. 3d ____, 2020 WL 1446895, at * 3 (D.

Kan. March 25, 2020); see also United States v. Taylor, ____ F. Supp. 3d

____, 2020 WL 1501997, at * 4 (E.D. Ky. Mar. 26, 2020) (rejecting

argument for release due to risk of COVID-19 exposure, because “the [Bail

Reform Act] and its factors do not provide for any such consideration.”).

A specific risk might be considered under the rubric of a defendant’s

“physical and mental condition,” but, as explained below, generalized

concern is irrelevant. See United States v. Dodd, 2020 WL 1547419, at * 3

(D. Minn. April 1, 2020) (rejecting argument under § 3142(g)(3)(A)

because “[d]efendant has not offered evidence of a personal health

condition that would make him particularly susceptible to COVID-19 or to

serious complications associated with the virus.”); see also Taylor, 2020

WL 1501997, at * 4 (suggesting that a particular defendant’s “poor health”

or membership “in the class of individuals the Centers for Disease Control

or World Health Organization has suggested are at higher risk” might be

relevant under § 3142(g)(3)(A)). Courts have also recognized that such

individual risks, where they exist, are better analyzed in considerations

                                     3
     Case 4:19-cr-00102-LGW-CLR Document 75 Filed 04/27/20 Page 4 of 5




for possible “temporary release,” under § 3142(i). See Clark, 2020 WL

1446895, at * 3 (“[W]hether a defendant’s particular circumstances

warrant release in light of the COVID-19 pandemic ought to more properly

[be] considered on a case-by-case basis under the ‘another compelling

reason’ prong of § 3142(i) . . . .”). Regardless, Lawton has pointed to no

individual circumstances that exacerbate his risk of infection or

complication.

     Ultimately, Lawton’s motion relies exclusively on his contention

that he faces an increased risk based on circumstances inherent to

incarceration. Such generalized arguments have not been accepted as

grounds for pretrial release. See Clark, 2020 WL 1446895, at * 5–6 (lack

of opportunity to observe social distancing guidelines while detained is

“too speculative or generalized to favor release.”); see also, e.g., United

States v. Lee, 2020 WL 1540207, at * 3 (E.D. Mich. Mar. 30, 2020) (“[T]he

COVID-19 pandemic cannot be the sole basis for releasing a defendant

from custody pending trial,” but “the pandemic’s impact on a particular

prisoner in a particular facility, could perhaps tip the balance in favor of

pretrial release.”); United States v. Bastianelli, 2020 WL 1493559, at * 1

(W.D. Pa. Mar. 27, 2020) (“While the Court is sympathetic to Defendant’s

                                     4
     Case 4:19-cr-00102-LGW-CLR Document 75 Filed 04/27/20 Page 5 of 5




general concern about the COVID-19 virus, speculation about possible

future conditions does not constitute a ‘compelling reason’ for temporary

release,” and collecting cases).    If the Court were to accept such a

generalized assertion of the risk of COVID-19 exposure as alone sufficient

to warrant release, every detainee would be entitled to release. See United

States v. Munguia, 2020 WL 1471741, at * 4 (N.D. Tex. Mar. 26, 2020)

(noting that the argument for release based on risk of COVID-19 exposure

“applies equally to anyone in custody or, for that matter, . . . anywhere

else in [the] community or any other,” so if accepted “the Court would

then be obligated to release every detainee.”). A generalized risk standing

alone, therefore, cannot suffice to warrant release of a defendant

previously detained under § 3142.

     Accordingly, Lawton’s motion for reconsideration of his pretrial

detention is DENIED. Doc. 71.

     SO ORDERED, this 27th day
                             y of April,
                                   p , 2020.

                                    _______________________________
                                      ___________________________
                                    CHR     HER L. RAY
                                     HRISTOPHER
                                      RISTOPH
                                           PH
                                    UNITED STATESS MAGISTRATE JUDGE
                                    SOUTHERN DISTRICT OF GEORGIA




                                      5
